1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   HENRY A. JONES, JR.,                        Case No. CV 15-5884 DDP (SS)

12                     Plaintiff,                ORDER ACCEPTING FINDINGS,

13         v.                                    CONCLUSIONS, AND

14   DR. CHENGOCONG WU,                          RECOMMENDATIONS OF UNITED

15                     Defendant.                STATES MAGISTRATE JUDGE

16

17

18         Pursuant    to    28   U.S.C.    §    636,     the   Court   has   reviewed

19   Plaintiff’s Third Amended Complaint, Defendant’s Motion for Summary

20   Judgment,   all   the    records      and   files    herein,   the    Report   and

21   Recommendation     of    the   United       States    Magistrate     Judge,     and

22   Plaintiff’s Objections.        After having made a de novo determination

23   of   the   portions     of   the   Report    and     Recommendation      to   which

24   Objections were directed, the Court concurs with and accepts the

25   findings and conclusions of the Magistrate Judge.

26   \\

27   \\

28   \\
1         IT IS ORDERED that Defendant’s Motion for Summary Judgment is

2    GRANTED.

3

4         IT     IS   FURTHER    ORDERED   that   Judgment   shall   be   entered

5    dismissing this action with prejudice.

6

7         The Clerk of the Court shall serve copies of this Order and

8    the Judgment herein on Plaintiff at his current address of record

9    and on counsel for Defendant.
10

11        LET JUDGMENT BE ENTERED ACCORDINGLY.
12

13   DATED:     April 16, 2019
14                                              DEAN D. PREGERSON
                                                UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                            2
